Citation Nr: 0821023	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-22 350	)	DATE
	)
	)


THE ISSUE

Whether a November 2006 decision of the Board of Veterans' 
Appeals denying entitlement to a disability rating in excess 
of 40 percent for thrombophlebitis of the left leg should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The moving party served on active duty from September 1981 to 
February 1985 and from November 1986 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the moving party alleging CUE in a 
November 2006 Board decision.


FINDINGS OF FACT

1.  In November 2006, the Board denied entitlement to a 
disability rating in excess of 40 percent for 
thrombophlebitis of the left leg.

2.  The November 2006 Board decision was adequately supported 
by the evidence then of record, and was not undebatably 
erroneous; the record does not demonstrate that the correct 
facts, as they were known in November 2006, were not before 
the Board or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The November 2006 Board decision denying entitlement to a 
disability rating in excess of 40 percent for 
thrombophlebitis of the left leg was not CUE.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411.  However, CUE is a very specific and rare 
kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that, with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403.

Examples of situations that are not clear and unmistakable 
error include a change in diagnosis, a failure to fulfill the 
duty to assist, a disagreement as to how the facts were 
weighed or evaluated, or otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there had been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403.

A decision of the Board that revises a prior Board decision 
on the grounds of clear and unmistakable error has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 C.F.R. § 20.1406(a).

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b).   

By correspondence received in May 2007, the moving party 
alleged CUE in the Board's November 2006 decision.  
Essentially, he contends that the Board erroneously did not 
consider medical evidence of chronic swelling and blisters on 
his left foot.  He also maintains that the Board erroneously 
did not follow the decision of the Social Security 
Administration (SSA), which granted him disability benefits.  
As discussed in further detail below, the Board finds that 
CUE is not shown in the November 2006 Board decision.  

In the November 2006 decision, the Board denied entitlement 
to a disability rating in excess of 40 percent, finding that 
the veteran's left leg thrombophlebitis was not manifested by 
eczema, subcutaneous induration, persistent edema or massive 
board-like edema, or persistent ulceration.  Instead, the 
Board found that his left leg thrombophlebitis was manifested 
by no more than mild stasis pigmentation, intermittent edema, 
and pain in his left lower extremity.  The Board then 
concluded that the criteria for a disability rating in excess 
of 40 percent had not been met.

With regard to the contention that the November 2006 Board 
decision contained factual error, the moving party alleges 
that the Board did not consider some evidence of record that 
suggested that he suffered from chronic swelling of the left 
leg and blisters of the left foot.  The veteran cited a VA 
treatment report documenting chronic swelling and statements 
from a medical professional attributing blisters of the left 
foot to the his venous disease.  

The Board notes the existence of a February 2007 treatment 
report specifically identifying "chronic swelling" was 
received in May 2007.  However, because this information was 
submitted after the November 2006 Board decision, it is new 
evidence and may not be considered in connection with the 
disposition of the motion.  38 C.F.R. §§ 20.1403(b), 
20.1405(b). 

The Board finds that the November 2006 Board decision did not 
fail to consider evidence existing at the time of the 
decision indicating the presence of left leg swelling and 
blisters.   In the November 2006 decision, the Board 
specifically considered medical treatment records and 
examination reports of record, some of which denoted the 
presence edema of the left leg and others that were negative 
for edema, before making a finding of fact that the veteran's 
edema was intermittent rather than persistent in nature.  

Additionally, in the November 2006 decision, the Board also 
acknowledged medical evidence regarding the presence of 
blisters on the left foot.  However, the Board found that 
there was no medical opinion of record demonstrating that the 
blisters were a type of ulceration attributable to his venous 
disease.  Moreover, the Board noted the absence of findings 
of ulceration in other treatment records and examination 
reports, and, as a result, made a finding of fact that the 
ulceration shown by the veteran was not persistent in nature.  

The moving party has essentially objected to the November 
2006 decision because the Board weighed the reports of 
swelling and blisters against other evidence of record and 
found that persistent edema and persistent ulceration was not 
demonstrated.  This assertion is simply a disagreement with 
the factual determination that the Board reached and with how 
the Board weighed the evidence in its November 2006 decision.  
However, a disagreement as to how the facts were weighed or 
evaluated by the Board cannot constitute CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).

A claim of CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 (1996).  
Because the argument that the veteran has demonstrated 
swelling and blisters of the left foot so as to warrant a 
higher rating than 40 percent merely amounts to a 
disagreement with the Board's evaluation of the facts before 
it, this contention does not give rise to a finding of CUE.

Next, the Board has considered the moving party's second 
contention that the November 2006 Board decision constituted 
CUE because the Board did not follow the decision of SSA, 
which granted him disability benefits from January 2005.

Although the SSA decision was not of record, there was no 
duty to obtain SSA records at the time of the November 2006 
Board decision because the evidence of record at the time did 
not suggest that SSA records existed for VA to obtain, and 
the veteran had not given any indication that such records 
existed.  In fact, in a May 2005 statement for increased 
compensation based on unemployability, he indicated the 
contrary by checking a box stating that he did not receive or 
expect to receive disability retirement benefits.  

For this reason, there was no failure of a duty to assist by 
not obtaining SSA records.  In any event, a failure to 
fulfill the duty to assist, such as a failure to obtain SSA 
records, cannot establish CUE.  38 C.F.R. § 20.1403; Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a 
breach of a duty to assist cannot constitute CUE).

Moreover, despite the existence of SSA records that were not 
available to the Board at the time of the November 2006 
decision, the SSA decision and evidence would not have 
manifestly changed the outcome of the November 2006 Board 
decision.  The SSA decision referenced many facts that were 
already contained in the claims file and considered by the 
Board in November 2006, including VA medical records and 
private treatment records from Dr. P. C.  

Importantly, neither the veteran nor his representative has 
identified any pertinent evidence or facts in the SSA records 
that was not considered by the Board in November 2008 that 
would have resulted in a manifestly different outcome in this 
matter.  

With regard to the veteran's contention that the November 
2006 Board decision contained legal error because the Board 
did not follow the March 2006 SSA decision, which granted him 
Social Security disability and authorized benefits, the Board 
finds that a legal error is not shown.  

The Veterans Claim Court has established that the rating 
criteria used by the SSA, while pertinent to the adjudication 
of a claim for VA benefits, are not controlling for VA 
purposes.  Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the decision of the SSA, including the amount of Social 
Security benefits granted to the veteran on the basis of a 
disability, is not legally binding on the VA.  As such, the 
Board did not commit legal error by not applying SSA findings 
as binding legal authority.

Accordingly, the Board did not legally err in the November 
2006 decision when the Board denied a disability rating in 
excess of 40 percent.  The record does not otherwise 
demonstrate that the Board incorrectly applied statutory or 
regulatory provisions extant at that time.  

In conclusion, the moving party has not identified any 
specific finding or conclusion in the November 2006 Board 
decision which was undebatably erroneous.  Moreover, the 
record does not reveal any kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

For these reasons, the Board finds that the Board's November 
decision, which denied a disability rating in excess of 40 
percent for thrombophlebitis of the left leg, is not CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.  
Accordingly, the motion is denied.

Finally, a motion for reversal or revision of prior Board 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the 38 
U.S.C.A. § 5103, 5103A and, consequently, the notice and 
development provisions of the statutes and regulations do not 
apply in CUE adjudications.  Livesay v. Principi, 15 Vet. 
App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2007).  



	(CONTINUED ON NEXT PAGE)


ORDER

The motion for revision of the November 2006 decision of the 
Board of Veterans' Appeals denying entitlement to a 
disability rating in excess of 40 percent for 
thrombophlebitis of the left leg on the basis of CUE is 
denied. 



                       
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



